NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Replacement drawing sheets for Figures 1, 3, and 4 were received on 17 February 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 17 February 2021.
The specification objections have been obviated in view Applicant’s amendments filed 17 February 2021. 
The claim objections have been obviated in view of Applicant’s amendments filed 17 February 2021 and the Examiner’s Amendment made below.
The rejections of claim 1-10, 13-17, and 19-20 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 09 March 2020 and Examiner’s amendments made below and have been withdrawn.
Claims 2, 7, 12, and 18 have been canceled. Independent claims 1 and 11 have been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 21 December 2020. An Examiner’s amendment was made to address objections and to provide sufficient antecedent basis to limitations in the claims. See below.
Claims 1, 3-6, 8-11, 13-17, and 19, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dale Ream on 26 February 2021.

The application has been amended as follows: 
SPECIFICATION:
Page 6, line 18, “layer 39,” is amended to read --layer 39.--

CLAIMS:
Claim 13, line 7, “a second top wall” is amended to read --said second top wall--
Claim 14, line 17, “said second upstanding side wall” is amended to read --said first upstanding side wall-- 
Claim 15, lines 2-3, “said nesting portion” is amended to read --said first nesting portion--
Claim 15, lines 4-5, “said nesting portion” is amended to read --said second nesting portion--

REASONS FOR ALLOWANCE
Claims 1, 3-6, 8-11, 13-17, and 19 are allowed.
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the first base member and second base member configured to receive the ends of the bar.

The closest prior art of record includes Petrucci (US 2019/0269957).
Regarding independent claims 1 and 11, Petrucci discloses a parallette apparatus, comprising: 2a first base member (bottom support 222) having a first bottom wall and a first top wall opposite said first 3bottom wall and that includes a first inside wall and a first outside wall 4opposed to said first inside wall, said first inside wall and said first outside 5wall extending between said first top wall and said first bottom wall, 6respectively (see annotated Figure 2B below); 7a second base member (bottom support 224) that includes a second bottom wall and a second top wall 8opposite said second bottom wall and that includes a second inside wall and a 9second outside wall opposed to the second inside wall, said second inside wall 10and said second outside wall extending between said second top wall and said 11second bottom wall, respectively (see annotated Figure 2B below, first base member and second base member have identical construction); and 12a bar having a linear and elongate configuration and having a bar first end removably 13coupled to said first top wall and a bar second end removably coupled to said 14second wall; 15wherein said bar includes a body section displaced from said bar first end and 16displaced from said bar second end, said body section having a cylindrical shape configuration (see annotated Figure 2B below); said first base member has a rectangular tubular configuration defining a first pair of 3open ends in communication with a first open interior area; and 4said second base member has a rectangular tubular configuration defining a second 5pair of 

    PNG
    media_image1.png
    467
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    777
    717
    media_image2.png
    Greyscale

Petrucci does not teach wherein the first open end and the second open end are configured to receive said bar first end into a first interior area defined by said first base member and wherein the third open end and the fourth open end are configured to receive said bar second end into a second interior area defined by said second base member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784